Title: To Thomas Jefferson from Étienne Lemaire, 10 May 1802
From: Lemaire, Étienne
To: Jefferson, Thomas


            M’onsieurdu 10 Mais 1802
            Je prend la libertez l’honneur de vous Saluer pour prevenir, que Cremer est party apres a voir Engager Ses Enfeant, Et a leser Sa n’ouvel fâme vûe qu’il, ne pouvoi, pas vive Ensenble. Je Vous previens Mr. N’eyant pas d’ant Se moment personne pr., aider a Ebrame ou a Nétoÿer l’a maison Vottre Encien portiez Edward Etant Bien fachez de vous avoir quiter dant le tant, plutot par Etour deri que Refletion donc il, m’entemoigne tout les regret possible il, Sepromet, que Si Monsieur veux le Reprendre a Son, Service, qu’il, Rentreroit avecque Beâucoupe de Satisfaction Et que Mr. n’auroit lieu d’ettre Satifait de Son, Service et Son exatitude il Medit que Mr. tellor ne Se defait de lui que parcequil, est parti a la Canpâgne pr. 6. Moy—Mr. Voudera Monhoré petite reponce a Se Suget—Je fini avec tout latachement possible Je Sui Vottre tres unble tres afaitionné Serviteur
            Etienne Lemaire
           
            Editors’ Translation
            Sir10 May 1802
            I am taking the liberty and honor of greeting you to inform you that Kramer departed after having hired his children. He left his new wife since they could not live together. I also inform you, Sir, that there is no one right now to help Abraham or to clean the house. Your former porter, Edward, dismayed at having left you when he did, out of an unthinking impulse rather than reflection, expressed all possible regret and assured me that if you should wish to re-engage him on your staff, he would be very pleased to return and would give you reason to be satisfied with his service and punctuality. He tells me that Mr. Taylor is letting him go only because he left for the country for six months. Please could you send me a brief response about this? I conclude with all possible faithfulness. I am your humble and devoted servant.
            Etienne Lemaire
          